Citation Nr: 1423643	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  08-17 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to April 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision by the RO.  The Veteran perfected a timely appeal.  

The Veteran testified at an October 2011 Travel Board hearing before the undersigned Veteran's Law Judge.  A copy of the transcript of that hearing has been reviewed and associated with the record. 

In February 2012, the Board reopened the claim for service connection for residuals of back injury and remanded the matter for further development.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claims.  A review of the documents in such file reveals that some of the documents in the Virtual VA paperless claims file, i.e., additional VA treatment records, are relevant to the issue on appeal and are not duplicative of the evidence in the paper claims file.  As will be further discussed in the Remand portion of this decision, this matter will be remanded for consideration of all pertinent evidence of record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The development directed by the Board in its last remand was not accomplished. The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the February 2012 Board remand, the Board directed the AOJ to obtain outstanding VA medical records (which have since been associated with the claims file) and provide notice to the Veteran of its inability to obtain certain private medical records.  Specifically, during the October 2011 Board hearing, the Veteran indicated that his first post-service treatment for the back was in 1978 at Fairbanks Memorial Hospital.  In February 2012, the Board noted that Fairbanks Memorial Hospital records (dated between May 1978 and December 2002) did not include a record of back treatment.  The Board thus found that the AOJ should provide notice of VA's inability to obtain those private medical records as to back treatment from Fairbanks Memorial Hospital, under 38 C.F.R. § 3.159(e).  The AOJ did not notify the Veteran of its inability to obtain such records.  As such, this matter must be remanded to provide him proper notice.  

The Board notes that the Veteran appears to receive VA treatment in both Alabama and Georgia.  The most recent treatment records associated with the claims file are from the Columbus Clinic (in January 2012) and the Tuskegee VA Medical Center (in May 2012).  Therefore, while on remand, VA treatment records from the appropriate facilities should be obtained for consideration in the appeal.

The Board further notes that although the AOJ has associated VA medical records from various VA facilities, per the April 2008 statement of the case and September 2012 supplemental statement of the case, it appears to have only considered the VA medical records from the Alaska VA Healthcare System.  All pertinent VA medical records should be considered by the AOJ before further appellate review may be undertaken.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304. 

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should provide the Veteran notice of VA's inability to obtain private medical records regarding back treatment, in 1978, from Fairbanks Memorial Hospital.  Such notice should be consistent with the notice requirements outlined in 38 C.F.R. § 3.159(e).

2.  The AOJ should obtain any unassociated VA medical records from the appropriate VA medical facilities in Alabama (including the Tuskegee VA Medical Center) and Georgia (including the Columbus Clinic).  All reasonable attempts should be made to obtain such records, consistent with 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Thereafter, the AOJ should readjudicate the claim, with consideration of ALL VA medical records associated with the claims file.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

